Adams, J.
1. EQUITY: statute of limitations: relief against. It is not the province of a court of equity, ordinarily, to extend a statute of limitations, or relieve from its operation, so as to enable a creditor to enforce a claim which has become barred at law, except .^ere ^pg statute itself so provides. Sugg v. Thrasher, 30 Miss., 135.
The time allowed should be sufficient for careful and diligent creditors, notwithstanding the accidents and mistakes which are liable to occur and cause delay. We think we must conclusively presume that it is.
The plaintiffs’ fault was in relying implicitly upon the mail, when it is not to be implicitly relied upon. They should have called for an acknowledgment of the receipt of their claim.* Fiad, they done so, their failure to get such acknowledgment would have indicated that it had not beenrecieved.
We think that the demurrer was rightly sustained.
Affirmed.